DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-9, and 12-19 are allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 05/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/04/2021 is withdrawn.  Claims 10-11 and 56, directed to aquaculture boards are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quan Nguyen on 08/04/2022.
The application has been amended as follows: 
Claim 1: A modular cultivation system (100) comprising a vertical hive (V-Hive) green box (105) comprising:
a. a frame structure (110) comprising a top frame (111) having two parallel top rails (112a, 112b), and a bottom frame (115) having two parallel bottom rails (116a, 116b), wherein the top rails (112a, 112b) are parallel to the bottom rails (116a, 116b); 
b. a plurality of top tracks (120), each top track (120) having a first top track end (122) connected to one of the top rails (112a) and a second top track end (124) connected to the other top rail (112b) such that each top track (120) is perpendicular to the top rails and parallel to each other; 
c. a plurality of bottom tracks (130), each bottom track (130) having a first bottom track end (132) connected to one of the bottom rails (116a) and a second bottom track end (134) connected to the other bottom rail (116b) such that each bottom track (130) is perpendicular to the bottom rails and parallel to each other, wherein each bottom track (130) has a corresponding top track (120) that is parallel to and directly opposite of said bottom track (130); and 
d. a plurality of cultivation boards (140), each cultivation board (140) disposed between one of the bottom tracks and its corresponding top track, wherein each cultivation board (140) is supported by one of the bottom tracks and its corresponding top track, wherein each cultivation board (140) is slidably movable along the top and bottom tracks (120, 130) in a first direction orthogonal to the top and bottom rails (112, 116); and 
wherein each of the top and bottom tracks (120, 130) is configured to act as a guide for movement of at least one of the plurality of cultivation boards along said track, and wherein the top and bottom tracks (120, 130) are slidably movable along the top and bottom rails (112, 116) in a second direction parallel to the top and bottom rails and perpendicular to a length of each track, thereby allowing for movement of the cultivation boards (140) in the second direction.
e. wherein the cultivation boards (140) are growing boards (142), lighting boards (146), or aquaculture boards (150).

Claim 2: (cancelled)

Claim 3: The system (100) of claim 1, wherein each growing board (142) comprises a plurality of growing trays (144) attached to said growing board (142), wherein the growing trays (144) are configured to contain crops.

Claim 6: The system (100) of claim 1, wherein each lighting board (146) comprises a plurality of light sources (148) attached to said lighting board (146), wherein the light sources (148) are configured to provide lighting to crops.

Claim 10: The system (100) of claim 1, wherein each aquaculture board (150) comprises a rigid tank (152) configured to hold fluids.

Claim 56: A modular cultivation system (100) comprising a vertical hive (V-Hive) aquaculture green box (105) comprising: 
a. a frame structure (110) comprising a top frame (111) having two parallel top rails (112a, 112b), and a bottom frame (115) having two parallel bottom rails (116a, 116b), wherein the top rails (112a, 112b) are parallel to the bottom rails (116a, 116b); 
b. a plurality of top tracks (120), each top track (120) having a first top track end (122) connected to one of the top rails (112a) and a second top track end (124) connected to the other top rail (112b) such that each top track (120) is perpendicular to the top rails and parallel to each other; 
c. a plurality of bottom tracks (130), each bottom track (130) having a first bottom track end (132) connected to one of the bottom rails (116a) and a second bottom track end (134) connected to the other bottom rail (116b) such that each bottom track (130) is perpendicular to the bottom rails and parallel to each other, wherein each bottom track (130) has a corresponding top track (120) that is parallel to and directly opposite of said bottom track (130); and 
d. a plurality of aquaculture boards (150) configured for raising aquatic animals, aquatic plants, or a combination thereof, each aquaculture board (150) comprising a rigid tank (152) configured to hold fluids, wherein each aquaculture board (150) is disposed between one of the bottom tracks and its corresponding top track; 
wherein the aquaculture boards (150) are slidably movable along the top and bottom tracks (120, 130) in a first direction orthogonal to the top and bottom rails (112, 116), 
wherein each of the top and bottom tracks (120, 130) is configured to act as a guide for movement of at least one of the plurality of cultivation boards along said track, and wherein the top and bottom tracks (120, 130) are slidably movable along the top and bottom rails (112, 116) in a second direction parallel to the top and bottom rails, thereby allowing for movement of the aquaculture boards (150) and in the second direction.

Reasons for Allowance
Claims 1, 3-19, and 56 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments filed 06/02/2022 incorporated the limitation “wherein each of the top and bottom tracks (120, 130) is configured to act as a guide for movement of at least one of the plurality of cultivation boards along said track” into independent claim 1. And also incorporated the limitation “a plurality of growing boards (142), each growing board (142) disposed between one of the bottom tracks and its corresponding top track, wherein each growing board (142) is supported by and guided along one of the bottom tracks and its corresponding top track,” into independent claim 19. The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicant’s claimed invention. The closes prior art of record Roeser et al. (US 20140165468 A1) and Martin (US 9374953 B2) fail to specifically teach the structure of the top and bottom tracks and how the top and bottom tracks allow for the movement of the cultivation boards. 
The contents of claims 2 were amended into the independent claim 1 by the examiner to narrow the scope of the invention to specifically plant husbandry, which was approved by Quan Nguyen on 08/04/2022. As such, claims 2 has been canceled and claims 3, 6, and 10 have been corrected to depend from claim 1 instead of claim 2. Additionally, the limitation “wherein each of the top and bottom tracks (120, 130) is configured to act as a guide for movement of at least one of the plurality of cultivation boards along said track” that applicant amended in to claim 1, has also been amended into claim 56 by the examiner in order to rejoin and allow claim 56. Claims 10 and 11 have also been rejoined and allowed as being dependent off of an allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642